Winslow, C. J.
In this case it is held that where an insolvent trust company, organized under the statutes of Wisconsin (secs. 2024 — 11i to 2024 — 77q, Stats. 1911), is in the hands of the commissioner of hanking for the purpose of liquidation, it is eminently proper for the circuit court to provide hy order for the examination of the hooks, business documents, accounts, and securities of the institution (at such *278convenient times as may not unreasonably interfere with the process of liquidation) by a person who bolds stock in the corporation transferred to him by indorsement in blank as collateral security, although such stock has not' been transferred on the books of the corporation. Secs. 1751, 1757, 2022, Stats. 1911; State ex rel. Bergenthal v. Bergenthal, 72 Wis. 314, 39 N. W. 566.
By the Court. — Order affirmed.